 


109 HCON 385 IH: Expressing the sense of Congress to encourage the State of Louisiana and the Department of Justice to establish satellite voting outside the State of Louisiana for the New Orleans elections scheduled for April 22, 2006. 
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 385 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Ms. Jackson-Lee of Texas (for herself, Mr. Jefferson, Ms. Kilpatrick of Michigan, Mr. Butterfield, Mr. Doggett, Mr. Payne, Ms. McCollum of Minnesota, Mr. Lewis of Georgia, Mr. Cleaver, Mr. Cummings, Mr. Hastings of Florida, Mr. Conyers, Ms. McKinney, Ms. Wasserman Schultz, Mr. Delahunt, Ms. Corrine Brown of Florida, Ms. Eddie Bernice Johnson of Texas, Mr. Honda, Mr. Owens, Mr. Lantos, Ms. Lee, Mr. Rangel, Mr. Wexler, Ms. Linda T. Sánchez of California, Ms. Berkley, Ms. DeLauro, Mr. Becerra, Mrs. Napolitano, Mr. Gutierrez, Mrs. Lowey, Mr. Scott of Virginia, Mr. Melancon, Mr. Crowley, Mr. Hinchey, Mr. McDermott, Mr. Davis of Illinois, Mr. Wynn, Mr. Towns, Mr. Watt, Ms. Solis, Mr. Filner, Ms. Millender-McDonald, and Ms. Matsui) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress to encourage the State of Louisiana and the Department of Justice to establish satellite voting outside the State of Louisiana for the New Orleans elections scheduled for April 22, 2006.  
 
 
Whereas prior to that day in late August 2005, the City of New Orleans was a vibrant city of nearly one-half million and known as the Crescent City, the Town That Care Forgot, and the Big Easy; 
Whereas visitors traveled the world over to taste New Orleans’ beignets and etoufee, catfish and gumbo, po’ boys and Cajun rice, to live the pleasures of Mardi Gras and to ‘les bon temps roulez’; 
Whereas on August 29, 2005, Hurricane Katrina hit with such fury and reach, the city was drowning and the levees were breached; 
Whereas upwards of half the population was stranded by storm, and the other half of the survivors left the State to stay warm; 
Whereas April 22 has been set as the day of the mayoral election, but most of the survivors can’t make the selection; because they were taken to another State while waiting to learn of New Orleans’ fate; and 
Whereas a remedy to this problem is easily supplied, just let all out-of-State New Orleansians vote satellite. Thus satellite voting means so long election care, because if you were from New Orleans at Katrina, you’re always right there: Now, therefore, be it 
 
That Congress— 
(1)recognizes the importance of preserving the constitutional right to vote of citizens displaced by Hurricane Katrina and other natural disasters or states of emergency; 
(2)asserts that every election in Louisiana must be fair, free, transparent, and satisfy the requirements of the Voting Rights Act; and 
(3)expressing the sense of Congress to encourage the State of Louisiana and the Department of Justice to establish satellite voting outside the State of Louisiana for the New Orleans elections scheduled for April 22, 2006. 
 
